Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 4/1/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 73-74, 76, 78-79, 83-84, 86, 89-100 are pending in this Office Action. Claims 73, and 91-92 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 

Information Disclosure Statement
The Information Disclosure Statement(s) received on 11/30/2021, 8/23/2021, 4/1/2021 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 73-74, 76, 78-79, 83-84, 86, 89-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,402,371. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10,402,371 discloses more details in creating and sharing group-based communication channels.  Therefore, it would have been obvious to one of ordinary skill in the 10,402,371.
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-74, 76, 78-79, 83-84, 86, 89-100 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claims 73, 91, 92, Applicant has amended the claim to recite “in response to a determination that the viewing privilege setting is a private viewing privilege setting, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 73-74, 76. 78-79, 89-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udezue et al. (US 2012/0246228, hereinafter Udezue) in view of Lopez-Lopez) and COHEN et al. (US 2017/0272390, hereinafter COHEN).

As to Claim 73, Udezue discloses A computing system associated with a group-based communication platform, wherein the computing system comprises: 
communications circuitry configured to: receive, over a shared communication channel, and from a client device associated with a first group identification associated with a first organization, a message associated with a viewing privilege setting (Fig. 1, Para. 0018, 0020, 0028, 0029, one or more endpoints are associated with the respective one or more recipients in the sharing channel, an endpoint may identify a location to which shared content may be sent by the sharing channel and received by the recipient associated with the endpoint, for example, an email address, the user/sender can merely place the content into the sharing channel and the content will be distributed to the different recipients associated with the channel in the respective appropriate manners as defined in the channel for the different users, the sharing channel can comprise identifying one or more authorizations for the selected content for the respective one or more recipients, for example, and setting up the authorization(s) for the respective recipients), wherein the shared communication channel is associated with the first group identification and a second group identification associated with a second organization that is different than the first organization (Fig. 4B, Abstract, Para. 0003-0004, 0020, 0025, one or more recipients with which to share content using a sharing channel, respective sharing channels comprise a different list of recipients, a recipient may comprise a social network, a group, or some network, recipients may be identified by a name or some other identification, The sharing channel component comprises a recipient identification component and wherein the client device and one or more other client devices comprise a set of client devices associated with the shared communication channel (Para.0018, 0031, 0039, one or more endpoints are associated with the respective one or more recipients in the sharing channel. For example, an endpoint can comprise an address, marker, or location point that may received the content shared by the user, for example, an email address, mobile phone, client devices, a user may access a first instance of the sharing channel locally, such as by logging-in to their client device); 
in response to a determination that the viewing privilege setting is a private viewing privilege setting, transmit the general message to a subset of the set of client devices; and in response to a determination that the viewing privilege setting is a public viewing privilege setting, transmit the general message to the set of client devices (Para. 0028, 0035-0037, at least one of the shared content and the URI are sent to at least one of the endpoints for the respective one or more recipients in the sharing channel, recipient is provided access to the selected content for the sharing channel based on recipient's authorizations set up by the user /sender for the sharing channel that a recipient is authorized for; see also Lopez Para. 0018, 0026, 0027, 0032, selectively access and share such electronic files, access control component may also include a listing of one or more security groups, and organizational content scope information indicating whether external sharing is allowed for that particular security group, such as external sharing may be allowed for marketing project files, Messaging component include code and/or suitable circuitry to surface such messages or notifications to user devices). 
Udezue is silent regarding to a second organization that is different than the first organization, private, and public.
Lopez discloses to a second organization that is different than the first organization (Para. 0017, 0034, allow external sharing for groups of users within an organization. It is believed that this will enable such administrators to select those who can share with people outside the organization in at least two different levels. At a tenant level, the administrator can decide that external sharing may be restricted or allowed for all users within the organization, i.e. sharing between different organizations ) as well as a group identification associated with an organization (Para. 0029, 0031, defined a first group 152 to have members A, B, and C. Further still, group 152 has been defined to allow external sharing of organizational site 154 within organizational content 156. Accordingly, when any of users A, B, and C wish to share any of the content within site 154, data storage system 100 will allow such operations, i.e. members of group are identified by group identifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Udezue with the teachings of Lopez to determine whether the internal user is a member of a group that is allowed to externally share content (Lopez Para. 0003).
In addition, COHEN disclose private/public settings (Para. 070, 0076, 0082-0086, a user can reply directly to someone in a group chat that can be kept private from other group members without having to engage the entire group, such as member A and G of a larger group session channel to communicate privately in a private chat session, the system provides asymmetrical chat through chat channels that are generally visible to all or directed participants in an intended group, i.e. public). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Udezue with the teachings of Cohen to include a variety of different interactive interfaces to facilitate the Cohen Para. 0041).
	
As to Claim 74, Udezue as modified discloses The computing system of claim 73, wherein the private viewing privilege setting is associated with the first group identification, and wherein individual client devices associated with the subset are associated with the first group identification (Lopez Para. 0034-0035; COHEN Para. 0082-0083). 

As to Claim 76, Udezue as modified discloses The computing system of claim 73, wherein individual client devices associated with the first subset are associated with at least one of the first group identification or the second group identification (Para. 0031,0039) and Cohen disclose public viewing privilege setting as well as private viewing privilege setting (Cohen Fig. 4, Para. 0083, 0120, public team). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Udezue with the teachings of Cohen to determine multiple people are participating in a chat session that may be established for a large project presentation of exchanges between individuals or groups individuals associated with the electronic chat session (Cohen Para. 0003).

As to Claim 78, Udezue as modified discloses The computing system of claim 73 wherein the message is a first message and the viewing privilege setting is a first viewing privilege setting. and wherein the communications circuitry is further  configured to receive, via the shared communication channel, a second message associated with a second viewing privilege setting; and wherein the message amplifier circuitry is further configured to: generate a second Lopez Para. 0018, 0026, 0027, 0032; COHEN Para. 0082-0083 ). 


As to Claim 79, Udezue as modified discloses The computing system of claim 78, wherein the different private viewing privilege is associated with the second group identification, individual client devices associated with the different subset are associated with the second group identification (Lopez Para. 0034-0037; COHEN Para. 0082-0083).


As to Claim 89, Udezue as modified discloses The computing system of claim 73, wherein the set of viewing privilege setting comprises a private viewing privilege setting, and wherein the general message is a private general message (Lopez Para. 0034-0037; COHEN Para. 0082-0083). 

As to Claim 90, Udezue as modified discloses The computing system of claim 73, wherein the viewing privilege setting comprises a public viewing privilege setting, and wherein the general message is a public general message and Cohen disclose public viewing privilege setting as well as private viewing privilege setting (Cohen Fig. 4, Para. 0083, 0120, public Udezue with the teachings of Cohen to determine multiple people are participating in a chat session that may be established for a large project presentation of exchanges between individuals or groups individuals associated with the electronic chat session (Cohen Para. 0003).

As to claim 91, recites “a method” with similar limitations to claim 73 and is therefore rejected for the same reasons as discussed above.

As to claim 92, recites “a computer program product” with similar limitations to claim 73 and is therefore rejected for the same reasons as discussed above.

As to Claim 93, Udezue as modified discloses The computing system of claim 74, wherein the viewing privilege setting is a private viewing privilege setting, and wherein the message amplifier circuitry is further configured to, based at least in part on transmitting the general message to the first subset, and Cohen discloses cause the general message to be rendered in a group-based shared communication channel interface of individual client devices associated with the first subset (Figs. 3, 4A/4E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Udezue with the teachings of Cohen to determine multiple people are participating in a chat session that may be established for a large project presentation of exchanges between individuals or groups individuals associated with the electronic chat session (Cohen Para. 0003).

Udezue as modified discloses The computing system of claim 78, wherein the second viewing privilege setting is a different private viewing privilege setting, and wherein the message amplifier circuitry is further configured to, based at least in part on transmitting the second general message to the second subset, and Cohen discloses cause the general message to be rendered in a group-based shared communication channel interface of individual client devices associated with the second subset (Figs. 3, 4A/4E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Udezue with the teachings of Cohen to determine multiple people are participating in a chat session that may be established for a large project presentation of exchanges between individuals or groups individuals associated with the electronic chat session (Cohen Para. 0003).


As to claim 95, recites “a method” with similar limitations to claim 74 and is therefore rejected for the same reasons as discussed above.

As to claim 96, recites “a method” with similar limitations to claim 76 and is therefore rejected for the same reasons as discussed above.

As to Claim 97, Udezue as modified discloses The computer-implemented method of claim 91, further comprising based at least in part on transmitting the general message to the set of client devices, and Cohen discloses cause, by the message amplifier circuitry, the general message to be rendered in a group- based shared communication channel interface associated Udezue with the teachings of Cohen to determine multiple people are participating in a chat session that may be established for a large project presentation of exchanges between individuals or groups individuals associated with the electronic chat session (Cohen Para. 0003).

As to claim 98, recites “a computer program product” with similar limitations to claim 74 and is therefore rejected for the same reasons as discussed above.

As to claim 99, recites “a computer program product” with similar limitations to claim 76 and is therefore rejected for the same reasons as discussed above.

As to claim 100, recites “a computer program product” with similar limitations to claim 97 and is therefore rejected for the same reasons as discussed above.


Claims 83-84  is/are rejected under 35 U.S.C. 103 as being unpatentable over Udezue in view of  Lopez and COHEN as applied to claim 73 above, and further in view of Bhagat et al. (US 2016/0292171, hereinafter Bhagat).

As to Claim 83, Udezue as modified discloses The computing system of claim 73, wherein the group-based communication platform comprises a set of database shards, wherein the set of database shards comprises a database shard associated with the first group 
	Udezue is silent regarding to a set of database shards, a database shard associated with the group identification.
	Bhagat discloses a set of database shards, a database shard associated with the group identification (Fig. 2, Para. 0048, 0051, 0053, 0060,  using elastic assignment of tenants to shards,  the index map may be the data structure used by the index manager to store tenant-to -shard mappings. The data sent to the NRT publish API may contain, for each record, a primary document identification (ID) and a tenant identification. This information may then be used to determine to which shard queue to send the message. In an example embodiment, the distributed database may contain a tenant information mapping and a shard information mapping. The determination of which shard queue to send the message to may be performed by taking the tenant ID of the record and looking it up in the tenant information mapping, which informs the NRT publish API of the shard ID corresponding to the tenant (and thus which shard is responsible for the primary document). The shard ID may then be used to look up additional shard information, such as shard location and parameters, in the shard information mapping. After the whole tenant index is ready, it can be written to the corresponding shard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Udezue with the teachings of Bhagat to elastic assignment of tenants to shards (Bhagat Para. 0008).

Udezue as modified discloses The computing system of claim 83, wherein the viewing privilege setting comprises a private viewing privilege setting, and wherein the database circuitry is configured to index the storage message in a separate index associated with the first group identification, wherein the separate index is configured to support rendering in a first externally shared group-based shared communication channel interface to any client device, of the set of client devices, that is associated with the group identification, and wherein the separate index is configured to preclude rendering in a second externally shared group-based shared communication channel interface to any client device, of the set of client devices, that is not associated with the first group identification (Para 0020-0028, 0037; COHEN Para. 0082-0083; Bhagat Para. 0038, 0041, 0043). 

Claims 86  is/are rejected under 35 U.S.C. 103 as being unpatentable over Udezue in view of Lopez, COHEN and Bhagat as applied to claim 83 above, and further in view of Pottenger (US 2009/0164475, hereinafter Pottenger).

As to Claim 86, Udezue as modified discloses The computing system of claim 83, wherein the viewing privilege setting comprises a public viewing privilege setting, , and wherein the database circuitry is configured to index the storage message in a shared index associated with the first group identification, wherein the shared index is configured to support rendering in a first externally shared group-based shared communication channel interface to any client device, of the set of client devices, that is associated with the first group identification  (Para 0020-0028, 0037; COHEN Para. 0082-0083; Bhagat Para. 0038, 0041, 0043 ), but is silent regarding to a shared index associated with the second group identification, and wherein the 
In addition, Pottenger discloses a shared index associated with a second group identification different from the first group identification, and wherein the shared index is configured to support rendering in a second externally shared group-based shared communication channel interface to any client device associated with the second group identification (Para. 0016, 0025, 0058, Users of the site can select topics they wish to share information on, and with which groups they wish to share which topics. The media on their device(s) is automatically categorized by topic, and the indexes shared with members of the allowed groups, so that updates and previews of media relating to the selected topics will be automatically transferred and available to all group members through the website interface ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Udezue with the teachings of Pottenger such that topic-based indexing allows users fine-grained control over which portions of their content are shared (Pottenger Para. 0025).


Response to Amendment and Remarks
Double Patenting Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, without Terminal Disclaimers filed and recorded, the Double Patent Rejection is maintained as noted above. 

35 USC 103 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is respectfully submit that the amended limitations have been addressed in the citation of the detailed office action as discussed above. Please refer to the corresponding sections of the claim analysis for details.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        2/9/2022